In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
MAE MILLER,                           *
                                      *     No. 13-837V
                  Petitioner,         *     Special Master Christian J. Moran
                                      *
v.                                    *     Filed: December 30, 2014
                                      *
SECRETARY OF HEALTH                   *     Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,                   *     polyarthritis; rheumatoid arthritis.
                                      *
                  Respondent.         *
***************** *** *
Jeffrey A. Golvash, Brennan, Robins & Daley, P.C., Pittsburgh, PA, for Petitioner;
Darryl R. Wishard, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On December 23, 2014, respondent filed a joint stipulation concerning the
petition for compensation filed by Mae Miller on October 25, 2013. In her
petition, Ms. Miller alleged that the influenza vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she received
on October 29, 2010, caused her to suffer polyarthritis and/or rheumatoid arthritis.
Petitioner further alleges that she suffered the residual effects of this injury for
more than six months. Petitioner represents that there has been no prior award or
settlement of a civil action for damages on her behalf as a result of her condition.

       Respondent denies that the flu vaccine either caused or significantly
aggravated petitioner's alleged injuries or any other injury, and denies that
petitioner's current disabilities are the result of a vaccine-related injury.



       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum payment of $50,000.00 in the form of a check payable to
        petitioner, Mae Miller. This amount represents compensation for all
        damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-837V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
               Miller
                                                      4123438135
        Case 1:13-vv-00837-UNJ Document 34 Filed 12/23/14  Page 2 of 5                                 p.3




        6.     Respondent denies that the flu vaccine either caused or significantly aggravated

petitioner's alleged injuries or any other injury, and denies that petitioner's current disabilities

are the result of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8.     As soon as practicable after atJ entry ofjudgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health. and Human

Services will issue the following vaccine compensation payment:

                  A lump sum of $50,000.00, in the fonn of a check payable to petitioner. This
                  amount represents compensation for all damages that would be available under 42
                  U.S.C. § 300aa-15(a).

        9.     As soon as practicable after the entry ofjudgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(a)(l ), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        l 0.    Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

                                                   2
           Miller                                     4123438135
         Case 1:13-vv-00837-UNJ Document 34 Filed 12/23/14  Page 3 of 5                                p.4




         11.   Payment made pursuant to paragraph 8 of this Stipulation, and any amounts

 awarded pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C.

 § 300aa-15(i), subject to the availability of sufficient statutory funds.

         12.   The parties and their attorneys further agree and stipulate that, except for any award

 for attorneys' fees and litigation costs, the money provided pursuant to this Stipulation will be

 used solely for the benefit of petitioner, as contemplated by a strict construction of 42 U.S.C.

§ 300aa-l5(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13.    In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions, causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timely brought in

the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42

U .S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from, the flu vaccine administered on October 29, 20 I 0, as alleged by

petitioner in a petition for vaccine compensation filed on or about October 25, 2013, in the

United States Court of Federal Claims as petition No. 13-837.

        14.    If petitioner should die prior to entry ofjudgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15.    If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

                                                  3




                                                                                   ---·-·-.-.---·-
           Miller
                                                     4123438135
        Case 1:13-vv-00837-UNJ Document 34 Filed 12/23/14  Page 4 of 5                                p,5




decision that is in complete conformity with the tenns of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16.   This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as other"1ise noted in paragraph 9 above.    There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing otlier tha~ is herein expressly stated

and clearly agreed to.   The parties further agree and understand t_hat the award described in this

stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in tb.e nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services tb.atthe flu vaccine received by petitioner either caused or

significantly aggravated petitioner's alleged injuries or any other injury.

        18. All rights and obligatfons of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators. successors, and/or assigns.

                                    END OF STIPULATION




                                                 4
           Miller                                   4123438135
       Case 1:13-vv-00837-UNJ Document 34 Filed 12/23/14  Page 5 of 5                 p.6




 Respectfully submitted,

PETITIONER:



$tU-:Jt~
MAEMIL;a1.ER
ATTO .   - RECORD FOR                                    AUTHORIZED REPRESENTATIVE
PETITI E •                                               OF THE ATTORNEY GENERAL:




      RE J\
  ren11 ,     bins & Daley, P.C.
                                                        ~~   ~MATANOSKI
                                                         Deputy Director
       itt Commons, Suite 200                            Torts Branch
Pittsburgh, PA 15219-1322                                Civil Division
(412) 281-0776                                           U.S. Department of Justice
                                                         P.O. Box 146
                                                         Benjamin Franklin Station
                                                         Washington, DC 20044-0146

AUTHORIZED REPRESENTATIVE                                ATTORNEY OF RECORD FOR
OFTHESECRETARYOFE!EALTH                                  RESPONDENT:
AND HUMAN SERVI




A.J~~l'Aii"
                                                        ~
                                                        DARRYLR.WIBHARD
Director, Division of Injury                             Trial Attorney
  Compensation Programs (DICP)                           Torts Branch
Healthcare Systems Bureau                                Civil Division
U.S. DepartmentofHealth and                              U.S. Department ofJustice
  Hilman Services                                        P.O. Box 146
5600 Fishers Lane                                        Benjamin Franklin Station
Parklawn Building, Mail Stop J lC-26                     Washington, DC 20044-0146
Rockville, MD 20857                                      (202) 616-4357




                                                   5